DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2021 has been entered.
 
Response to Arguments

Applicant's submission filed 04/27/2021 has been fully considered.  Applicant’s arguments regarding the 102 rejection of record are not persuasive for the reasons set forth at the end of the rejections below. Any previous rejections and/or objections not reiterated herein have been withdrawn.

Election/Restrictions	

3=X4= -CN, Y3= -NR31R32, R31=R32= H, Y4= -SR30, and R30= C1 alkyl, C8 alkyl, or -(CH2)bOH and b=2.  Claim 9 and now new claim 45 read on the presently elected species.
	Applicant argues that the elected species has not been deleted from the claims.  The species shown in Example 13 of the application was previously elected: Formula II, when X3 and X4 = -CN; Y3 and Y4 = - NR31R32; R31 and R32 = -(CH2)bOH; and b = 2.  Further, the proviso of claim 9 does not exclude the elected species. Among other restrictions, the proviso specifies that when X3 and X4 are independently -CN, and when Y3 and Y4 are independently -NR31R32, then R31 and R32 are independently not H. Likewise, each of new claims 45-52 encompass the elected species. Applicant further submits that withdrawn claim 10 encompasses the elected species when X3 and X4 = -CN; Y3 and Y4 =   R31 and R32 = -(CH2)bOH; and b = 2. Applicant further submits that withdrawn claim 11 encompasses the elected species when X3 and X4 = -CN; Y3 and Y4 = -NR31R32; R31 and R32 = -(CH2)bOH; and b = 2. Applicant further submits that withdrawn claim 12 encompasses the elected species when X3 and X4 = -CN; Y3 and Y4 = -NR31R32; R31 and R32 = -(CH2)bOH; and b = 2.  Applicant therefore submits that withdrawn claims 10-12 are subject to rejoinder should claim 9 be found allowable.
These arguments are not persuasive.  The office did not state that applicant’s elected species (Formula II, when X3 and X4 = -CN; Y3 and Y4 = - NR31R32; R31 and R32 = -(CH2)bOH; and b = 2) was deleted from the claims.  Rather, the office action mailed 10/05/2018 stated the following: “Applicant’s election without traverse of species of Formula II of claim 9 wherein X3=X4= -CN, and Y3=Y4= -NR31R32 wherein R31=R32= -(CH2)bOH and b=2, in the reply filed on 2 August 2018 is acknowledged. The requirement is still deemed proper and is therefore made FINAL.  No art was found against the elected species. The search was expanded to a species of Formula II of claim 9 wherein X3=X4= -CN or -NO2, and Y3=Y4=OMe, NMe2, or NMe2. Claim 9 reads on the species”. Emphasis added.  When an elected species in a Markush claim 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 9 and 45 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Johnston et al. (previously cited; from IDS; US 4,517,186; “Johnston”).
This rejection is maintained for the reasons set forth below.
Johnston teaches three compounds of Formula II of instant claim 9 wherein X3=X4= -CN, Y3= -NR31R32, R31=R32= H, Y4= -SR30, and R30= C1 alkyl, C8 alkyl, or -(CH2)bOH and b=2 (Abstract; col 3, ln 15+; and col 4, ln 1-6).

Applicant argues Johnston does not anticipate claims 9 and 45 based on the proviso at the end of claim 9.  The claim 9 proviso, with respect to Y3 and Y4, requires that if each of Y3 and Y4 is independently -NR31R32, then each of R31 and R32 is independently not hydrogen. Claim 9 excludes the possibility of Y3 or Y4 being -NH2. Thus, the Johnston compounds fall outside the scope of claim 9.
These arguments remain unpersuasive.  The proviso of claim 9 states, “if… each of Y3 and Y4 is independently -NR31R32 , or 
    PNG
    media_image1.png
    77
    101
    media_image1.png
    Greyscale
”.  Because each (i.e., “both”) of Y3 and Y4 are not NR31R32 in the three compounds of Johnston, the compounds of Johnston are within the scope of claim 9.  The proviso statement only excludes the possibility of Y3 or Y4 being -NH2 if both Y3 and Y4 are independently -NR31R32 or 
    PNG
    media_image1.png
    77
    101
    media_image1.png
    Greyscale
.

Potential Allowable Subject Matter

Claim 52 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 52 is drawn to a single compound species that is a completely defined compound, and as stated on page 2 of the Office action mailed 10/05/2018, no art was found against that compound.    

Conclusion

No claims are allowed at this time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer Lamberski/Primary Examiner, Art Unit 1618